Merwin, J.,
(dissenting.) Under section 1919 of the Code, an action in this form can be maintained only upon a cause of action “ for or upon which the plaintiff may maintain such an action or special proceeding against all the associates.” In the present case, I doubt very much the right of the plaintiff to make all the associates personally liable, for that is the effect of his claim. Ho such liability was in contemplation. The plaintiff was one of the associates, and is chargeable with knowledge of the situation. The funds were to be raised by voluntary contribution or subscription. The plaintiff himself seems to have been a subscriber to a guaranty fund. The special or central committee had no authority to pledge the credit of all who signed the constitution.